                                          Case 5:20-cv-06514-LHK Document 15 Filed 01/06/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     SCOTT JOHNSON,                                    Case No. 20-CV-06514-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         ORDER GRANTING MOTION FOR
                                                                                           ADMINISTRATIVE RELIEF
                                  14             v.
                                                                                           Re: Dkt. No. 12
                                  15     CAMDEN ALMADEN, LLC, California
                                         Limited Liability Company; and Does 1–10,
                                  16
                                                        Defendants.
                                  17

                                  18          On December 28, 2020, Plaintiff filed the instant motion for administrative relief. ECF
                                  19   No. 12 (“Motion”). Plaintiff asks the Court to “require defense counsel to provide dates to
                                  20   schedule the settlement meeting via videoconference as required by General Order 56, Para 8.”
                                  21   Plaintiff’s counsel avers that as of December 28, 2020, defense counsel had “not provided
                                  22   available dates to conduct a formal settlement meeting.” Price Decl. ¶ 8, ECF No. 12-1.
                                  23          On January 4, 2021, Defendant Camden Almaden, LLC filed its opposition to the Motion.
                                  24   ECF No. 13. Defendant argues that a settlement meeting under General Order 56 is unnecessary
                                  25   because defense counsel “has engaged in good faith settlement discussions . . . and requested the
                                  26   form of settlement from [P]laintiff multiple times by phone and email.” Id. at 1. To support its
                                  27   opposition, Defendant attaches emails between defense counsel and Plaintiff’s counsel. These
                                  28                                                  1
                                       Case No. 20-CV-06514-LHK
                                       ORDER GRANTING MOTION FOR ADMINISTRATIVE RELIEF
                                           Case 5:20-cv-06514-LHK Document 15 Filed 01/06/21 Page 2 of 3




                                   1   emails show that defense counsel ignored three requests to schedule a settlement meeting pursuant

                                   2   to General Order 56. ECF No. 13-1 at 16–19. Defense counsel’s response to scheduling requests

                                   3   was to repeatedly ask Plaintiff’s counsel about settlement terms. Id.

                                   4           Having considered the submissions of the parties, the relevant law, and the record in this

                                   5   case, the Court GRANTS the Motion. General Order No. 56 § 8 as amended (“GO 56”) plainly

                                   6   requires the parties to participate in a settlement meeting within 35 days of the joint site inspection

                                   7   (i.e., within 95 days of service of the complaint). See GO 56 § 8 (N.D. Cal. Jan. 1, 2020), as

                                   8   amended by Second Amended Notice (N.D. Cal. June 4, 2020),

                                   9   https://cand.uscourts.gov/rules/general-orders/; see also ECF No. 5 (scheduling order). GO 56

                                  10   specifically states that “[n]either the joint site inspection nor the settlement meeting may be

                                  11   conducted by telephone or email.” Second Amended Notice at 2 (emphasis added). Here,

                                  12   Defendant has tried to do what GO 56 expressly forbids. Defense counsel’s emails with Plaintiff’s
Northern District of California
 United States District Court




                                  13   counsel are no substitute for the settlement videoconference between “[t]he parties themselves”

                                  14   under GO 56 § 8 as amended.

                                  15           Furthermore, Defendant shall provide Plaintiff with at least three dates for scheduling a

                                  16   settlement meeting. Defendant has already noted its availability on January 20, 2021. ECF No. 13

                                  17   at 2. Thus, the parties shall complete the settlement meeting by January 20, 2021. By January 27,

                                  18   2021, “the parties shall file either the form Notice of Settlement of ADA Access Case or the form

                                  19   Notice of Need for Mediation and Certification of Counsel.” GO 56 § 9; see Civil Forms,

                                  20   https://cand.uscourts.gov/forms/civil-forms/ (links to forms). Extensions to these deadlines will be

                                  21   disfavored. The deadline for completing the settlement meeting was December 29, 2020 because

                                  22   Plaintiff served the complaint on September 25, 2020. ECF No. 10 at 1.

                                  23           Lastly, the Court admonishes the parties to avoid needlessly involving the Court in

                                  24   procedural disputes. GO 56 and this case’s scheduling order (ECF No. 5) detail the procedures for

                                  25   litigating the instant case.

                                  26   IT IS SO ORDERED.

                                  27

                                  28                                                      2
                                       Case No. 20-CV-06514-LHK
                                       ORDER GRANTING MOTION FOR ADMINISTRATIVE RELIEF
                                          Case 5:20-cv-06514-LHK Document 15 Filed 01/06/21 Page 3 of 3




                                   1   Dated: January 6, 2021

                                   2                                         ______________________________________
                                                                             LUCY H. KOH
                                   3                                         United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                          3
                                       Case No. 20-CV-06514-LHK
                                       ORDER GRANTING MOTION FOR ADMINISTRATIVE RELIEF
